     Case 2:19-cv-06408-JAK-JPR Document 10 Filed 08/23/19 Page 1 of 7 Page ID #:168



 1    Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
      Michael J. Manning, Esq. (State Bar No. 286879)
 2    Craig G. Côté, Esq. (State Bar No. 132885)
 3    MANNING LAW, APC
      20062 S.W. Birch St., Suite 200
 4    Newport Beach, CA 92660
 5    Office: (949) 200-8755
      Fax: (866) 843-8308
 6    DisabilityRights@manninglawoffice.com
 7    Attorneys for Plaintiff PERLA MAGENO
 8

 9                            UNITED STATES DISTRICT COURT
10                          CENTRAL DISTRICT OF CALIFORNIA
11

12    PERLA MAGENO, an individual,
                                               Case No.: 2:19-cv-06408-JAK-JPR
13
                       Plaintiff,              Hon. John A. Kronstadt
14
      v.                                       NOTICE OF MOTION AND MOTION
15                                             TO REMAND ACTION TO THE
                                               SUPERIOR COURT OF CALIFORNIA
16                                             FOR THE COUNTY OF LOS
      LEVITY ENTERTAINMENT                     ANGELES; MEMORANDUM OF
17    GROUP, INC., a California                POINTS AND AUTHORITIES IN
                                               SUPPORT THEREOF
18    corporation; and DOES 1-10,
      inclusive,                                [Concurrently filed with Declaration,
19                                             [Proposed] Order]
20                     Defendants.             Complaint filed: June 24, 2019
                                               Removed: July 26, 2019
21
                                               Date: December 9, 2019
22                                             Time: 8:30 A.M.
                                               Ctrm: 10B
23

24

25          PLEASE TAKE NOTICE that on December 9, 2019 in Courtroom 10B of the
26    United States District Court, Central District, located at First Street Courthouse, 350
27    W. First Street, Courtroom 10B, Los Angeles, CA 90012, before the Honorable John
28    A. Kronstadt, United States District Judge, Plaintiff Perla Mageno (“Plaintiff”) will

                                                 1
     Case 2:19-cv-06408-JAK-JPR Document 10 Filed 08/23/19 Page 2 of 7 Page ID #:169



 1    and hereby does move to remand this action to the Superior Court of California for the
 2    County of Los Angeles.
 3          Plaintiff moves to remand this action on the ground that the action does not arise
 4    under the laws of the United States and the action is not otherwise within the removal
 5    jurisdiction of this Court. 28 U.S.C. §§ 1331, 1441(a). Plaintiff also seeks payment of
 6    her attorney’s fees in the amount of $2,325, incurred as a result of the removal
 7    pursuant to 28 U.S.C. § 1447(c).
 8          This motion is made pursuant to 28 U.S.C. § 1447(c). This motion is based upon
 9    this Notice of Motion and Motion, the accompanying Memorandum of Points and
10    Authorities, Declaration, the pleadings and papers on file in this action, and on such
11    further evidence and argument as may be presented before or at the time of hearing.
12          This motion is made following the meet and confer with Counsel for
13    Defendant on August 13, 2019.
14

15    Dated: August 23, 2019                MANNING LAW, APC
16
                                         By: /s/ Joseph R. Manning Jr., Esq.
17                                          Joseph R. Manning Jr., Esq.
18                                          Attorneys for Plaintiff
19

20

21

22

23

24

25

26
27

28
                                                  2
     Case 2:19-cv-06408-JAK-JPR Document 10 Filed 08/23/19 Page 3 of 7 Page ID #:170



 1                    MEMORANDUM OF POINTS & AUTHORITIES
 2          I.     INTRODUCTION
 3          Plaintiff Perla Mageno (“Plaintiff”) filed this action in the Superior Court of
 4    California, and in her complaint asserted one cause of action against Defendant Levity
 5    Entertainment Group, Inc. (“Defendant”) for its violation of California’s Unruh Civil
 6    Rights Act (“Unruh Act”). Therein Plaintiff sought no compensatory or actual
 7    damages, but only statutory damages, a declaratory judgment, attorneys’ fees and
 8    costs, and injunctive relief pursuant to the Unruh Act.
 9          Defendant failed to establish that this action arises under the laws of the United
10    States, the action is not otherwise within the removal jurisdiction of this Court, and
11    Defendant does not claim there is any other basis for removal. 28 U.S.C. §§ 1331,
12    1441(a). Defendant attempts to argue that Plaintiff has filed a civil rights action (28
13    U.S.C. § 1443) and that Plaintiff’s claims arise under the laws of the United States.
14    Notice of Removal, ¶¶ 3-4. However, Plaintiff has specifically sought relief under the
15    Unruh Act and no other, and according to controlling 9th Circuit precedent, “there is no
16    federal-question jurisdiction over a lawsuit for damages brought under [a California
17    statute], even though the California statute makes a violation of the federal
18    Americans with Disabilities Act a violation of state law.” (Wander v. Kaus, 304 F.3d
19    856, 857 (9th Cir. 2002). As such, and for the reasons further discussed herein,
20    Defendant improperly removed this action.
21          II.    ARGUMENT
22          A.     Applicable Law
23          “‘Federal courts are courts of limited jurisdiction,’ possessing ‘only that
24    power authorized by Constitution and statute.’” Gunn v. Minton, 133 S.Ct. 1059,
25    1064 (2013 (quoting Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S. 375,
26    377 (1994))). “The burden of establishing jurisdiction falls on the party invoking the
27    removal statute, . . . which is strictly construed against removal.” Sullivan v. First
28    Affiliated Sec., Inc., 813 F.2d 1368, 1371 (9th Cir. 1987) (emphasis added). “The
                                                  3
     Case 2:19-cv-06408-JAK-JPR Document 10 Filed 08/23/19 Page 4 of 7 Page ID #:171



 1    strong presumption against removal jurisdiction means that . . . the court resolves all
 2    ambiguity in favor of remand to state court.” Hunter v. Philip Morris USA, 582 F.3d
 3    1039, 1042 (9th Cir. 2009) (internal quotation marks removed). The removal statute
 4    “is strictly construed and federal jurisdiction must be rejected if there is any doubt as
 5    to the right of removal in the first instance.” Duncan v. Stuetzle, 76 F.3d 1480, 1485
 6    (9th Cir. 1996).
 7          B.     This Action Is Not Properly Removable Under 28 U.S.C. § 1331
 8          Federal question jurisdiction only exists where “1) federal law creates the
 9    cause of action; 2) under the artful pleading doctrine, the plaintiff’s state law claims
10    should be recharacterized as federal claims; or 3) one or more of the state law claims
11    necessarily turns on the construction of a substantial, disputed federal question.”
12    (Rains v. Criterion Systems, Inc., 80 F.3d 339, 343 (9th Cir.1996)). Here, Defendant
13    contends that Plaintiff’s cause of action consists of a civil rights action that arises
14    under the ADA, and that the instant action thus is removable. (Notice of Removal,
15    ¶¶ 3-4).
16          Defendant does not, and indeed cannot, dispute that Plaintiff did not plead any
17    federal causes of action. Instead, Plaintiff alleged one cause of action based on
18    California law. It is true, as Plaintiff acknowledges in her Complaint, that a violation
19    of the ADA is necessarily a violation of the Unruh Act. Cal. Civ. Code, § 51(f).
20    However, removal remains “improper where a federal issue raised in a plaintiff’s
21    complaint is merely collateral to a state law claim.” (Jackson v. Yoshinoya America
22    Inc., No. CV 12-08518 MMM EX, 2013 WL 865596, at *2 (C.D. Cal. Mar. 7, 2013)
23    (emphasis in original) (citing 4A Charles A. Wright, Arthur R. Miller et al., Federal
24    Practice and Procedure, § 3722 (4th ed. 2012))). The federal question must be a
25    necessary element of the state law claim before federal jurisdiction exists.
26    (Yoshinoya America Inc., supra, 2013 WL 865596, at *2 (citing Merrell Dow
27    Pharmaceuticals Inc. v. Thompson, 478 U.S. 804, 812 (1986); Franchise Tax Board
28    v. Construction Laborers Vacation Trust, 463 U.S. 1, 13 (1983) (“some substantial,
                                                  4
     Case 2:19-cv-06408-JAK-JPR Document 10 Filed 08/23/19 Page 5 of 7 Page ID #:172



 1    disputed question of federal law [must be] a necessary element of one of the well-
 2    pleaded state claims”))).
 3          “Courts have consistently held that the fact that state law incorporates the
 4    ADA as an element of a state law cause of action does not confer federal
 5    jurisdiction to hear the state claims.” (Yoshinoya America Inc., supra, 2013 WL
 6    865596, at *2 (emphasis added) (referencing Wander v. Kaus, supra, 204 F.3d at
 7    859) (“Federal-question jurisdiction over a state-law claim is not created just
 8    because a violation of federal law is an element of the state law claim”); Pickern v.
 9    Best Western Tiber Cove Lodge Marina Resort, 194 F.Supp.2d 1128, 1131 (E.D.
10    Cal. 2002) (“The fact that an ADA violation may serve as an element of a state law
11    claim does not automatically confer federal question jurisdiction”); and Jairath v.
12    Dyer, 154 F.3d 1280, 1281 (11th Cir.1998) (holding that a claim arising under a
13    Georgia state law that incorporated the ADA did not confer federal jurisdiction))).
14          Indeed, the Ninth Circuit has offered binding authority directly on this point.
15    In Wander v. Kaus, supra, the Ninth Circuit explicitly held that “there is no federal-
16    question jurisdiction over a lawsuit for damages brought under [a California
17    statute], even though the California statute makes a violation of the federal
18    Americans with Disabilities Act a violation of state law. Congress intended that
19    there be no federal cause of action for damages for a violation of Title III of the
20    ADA. To exercise federal-question jurisdiction in these circumstances would
21    circumvent the intent of Congress. Federal-question jurisdiction is not created
22    merely because a violation of federal law is an element of a state law claim.” (304
23    F.3d at 857 (emphasis added); see also Pickern v. Stanton’s Restaurant &
24    Woodsman, No. C 01–2112 SI, 2002 WL 143817 (N.D. Cal. Jan. 29, 2002) (holding
25    that allegations of ADA violations as an element of a state claim for damages were
26    insufficient to support federal question jurisdiction)).
27          Defendant wholly failed to address the Wander decision in its removal papers;
28    indeed, it did not even reference this binding authority. Similarly, Defendant failed
                                                 5
     Case 2:19-cv-06408-JAK-JPR Document 10 Filed 08/23/19 Page 6 of 7 Page ID #:173



 1    to address the recent decision in the Yoshinoya America Inc. action. In Yoshinoya
 2    America Inc., the wheelchair-bound plaintiff alleged two causes of action, one for
 3    violation of Title 24 of the California Building Code and the other for violations of
 4    California Civil Code §§ 54, 54.1, and the second for violation of California’s Unruh
 5    Civil Rights Act based on the alleged barriers preventing the plaintiff’s accessibility
 6    upon the defendant’s premises, and sought both statutory damages and injunctive
 7    relief pursuant thereto.
 8          There, the defendant attempted to remove the plaintiff’s action on the grounds
 9    that plaintiff’s case arose under the ADA and that the Plaintiff’s request for
10    injunctive relief made the action removable. The district court granted remand for
11    the same reasons the Court should remand this action; namely, because “Federal-
12    question jurisdiction over a state-law claim is not created just because a violation of
13    federal law is an element of the state law claim.” (Yoshinoya America Inc., supra,
14    2013 WL 865596, at *2 (quoting Wander, supra, 304 F.3d at 859)). Again: “The fact
15    that an ADA violation may serve as an element of a state law claim does not
16    automatically confer federal question jurisdiction.” (Pickern v. Best Western, supra,
17    194 F.Supp.2d at 1131).
18          In its removal papers, Defendant ignores all of this authority and simply states
19    that “it appears from the Complaint that this is a civil rights action alleging
20    violations of the Americans with Disabilities Act, 42 U.S.C. § 12182 et seq.
21    (Complaint ¶¶ 8, 11, 23, & 24).” (Notice of Removal, ¶ 4). For all of the reasons set
22    forth above, the fact that Plaintiff acknowledges that ADA violations are likewise
23    Unruh Act violations do not make Plaintiff’s claim removable.
24

25

26    //
27    //
28    //
                                                 6
     Case 2:19-cv-06408-JAK-JPR Document 10 Filed 08/23/19 Page 7 of 7 Page ID #:174



 1             C.       Because the Removal of This Action Was Not Objectively
 2    Reasonable, Plaintiff Should Be Awarded Her Attorney’s Fees Incurred As A
 3    Result of the Removal
 4             Pursuant to 28 U.S.C. § 1447(c), Plaintiff requests an award of her attorney’s
 5    fees incurred as a result of the improper removal of her action, which was not
 6    objectively reasonable. Counsel for Defendant has improperly removed Unruh Act
 7    cases in the past1 and has once again deliberately ignored the Ninth Circuit’s binding
 8    precedent in Wander v. Kaus, 304 F.3d 856 (9th Cir. 2002) which was decided more
 9    than a decade ago. Counsel for Defendant has also ignored the related authority set
10    forth above. Plaintiff respectfully requests that the Court order Defendant to pay
11    $2,325 in attorney’s fees, which were directly related to the preparation of the instant
12    motion. It is anticipated that additional fees and costs will be incurred in replying to
13    Defendant’s opposition hereto, if any, and at the hearing of this Motion.
14             III.     CONCLUSION
15             For the reasons set forth herein, Plaintiff respectfully requests that the Court
16    remand this action to the Superior Court of California for the County of Los
17    Angeles, award her attorneys fees in the amount of $2,325, and grant such further
18    and other relief as the Court deems appropriate (See Dec. of Joseph R. Manning, Jr.).
19
      Dated: August 23, 2019                            MANNING LAW, APC
20

21                                                 By: /s/ Joseph R. Manning Jr., Esq.
22
                                                      Joseph R. Manning Jr., Esq.
                                                      Attorneys for Plaintiff
23

24

25

26
27
      1
        The Court in Blanca Ortiz, et al. v. American Florists’ Exchange, Ltd., et al. set an Order to Show Cause re Sanctions
28    for this Counsel for Defendant in its Order remanding that action (entered September 22, 2015, No. 15-CV-06251 DSF
      (C.D.Cal.). The Court specifically relied on Wander v. Kaus in its Order. The Order is attached as Exhibit A.
                                                                7
